 Case 8:20-cv-00791-WFJ-TGW Document 1 Filed 04/06/20 Page 1 of 4 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA


 LISA BURTON,

                          Plaintiff,                Case No.

 v.

 CAPITAL ONE BANK (USA), N.A.                       Complaint and Demand for Jury Trial

                          Defendant.



                                           COMPLAINT

       Lisa Burton (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C., alleges

the following against Capital One Bank (USA), N.A. (Defendant):

                                        INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act (TCPA),

47 U.S.C. § 227.

                                    JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331,

which grants this court original jurisdiction of all civil actions arising under the laws of the United

States. See Mims v. Arrow Fin. Servs., INC, 565 U.S. 368, 386-87 (2012) (confirming that 28

U.S.C. § 1331 grants the United States district courts federal-question subject-matter jurisdiction

to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendant because Defendant conducts

business in the State of Florida.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).


                                                      1
 Case 8:20-cv-00791-WFJ-TGW Document 1 Filed 04/06/20 Page 2 of 4 PageID 2



                                             PARTIES

         5.    Plaintiff is a natural person residing in New Port Richey, Florida 34652.

         6.    Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

         7.    Defendant is a business entity with a principal place of business, head office, or

otherwise valid mailing address at 1680 Capital One Drive McLean, Virginia 22101.

         8.    Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

         9.    Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

         10.   Plaintiff has a cellular telephone number.

         11.   Plaintiff has only used this phone number as a cellular telephone.

         12.   Defendant called Plaintiff’s cellular telephone repetitive and continuous basis.

         13.   When contacting Plaintiff on her cellular telephone, Defendant used an automatic

telephone dialing system and automatic and/or pre-recorded messages.

         14.   Plaintiff knew Defendant was calling her using an automatic telephone dialing

system and automatic and/or pre-recorded messages as she received calls from Defendant that

began with a delay or pause prior to a live representative of Defendant coming on the line.

         15.   Defendant’s telephone calls were not made for “emergency purposes.”

         16.   Desiring to stop these repeated, unwanted calls, Plaintiff spoke to Defendant when

the calls began and revoked any previous consent that Defendant may have had to contact her.

         17.   Once Defendant was aware that its calls were unwanted and was told to stop calling,

there was no lawful purpose to making further calls, nor was there any good faith reason to place

calls.


                                                      2
 Case 8:20-cv-00791-WFJ-TGW Document 1 Filed 04/06/20 Page 3 of 4 PageID 3



        18.      In spite of Plaintiff’s demand for Defendant to stop calling, Defendant instead

continued to call her repeatedly.

        19.      Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                       COUNT I
                             DEFENDANT VIOLATED THE TCPA

        20.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        21.      Defendant initiated multiple automated telephone calls to Plaintiff’s cellular

telephone using an automated message and/or prerecorded voice.

        22.      Defendant initiated these automated calls to Plaintiff using an automatic telephone

dialing system.

        23.      Defendant’s calls to Plaintiff were not made for emergency purposes.

        24.      Defendant’s calls to Plaintiff were made after Plaintiff had explicitly revoked any

consent that was previously given.

        25.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        26.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        27.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                                      3
Case 8:20-cv-00791-WFJ-TGW Document 1 Filed 04/06/20 Page 4 of 4 PageID 4



     Wherefore, Plaintiff, Lisa Burton, respectfully prays for judgment as follows:

            a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                    227(b)(3)(A));

            b.      Statutory damages of $500.00 per violative telephone call (as provided

                    under 47 U.S.C. § 227(b)(3)(B));

            c.      Treble damages of $1,500.00 per violative telephone call (as provided under

                    47 U.S.C. § 227(b)(3));

            d.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and

            e.      Any other relief this Honorable Court deems appropriate.




                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Lisa Burton, demands a jury trial in this case.

                                                Respectfully submitted,

Dated: 04/06/2020                               By:/s/ Amy L.B. Ginsburg
                                                Amy L.B. Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Email: Aginsburg@creditlaw.com




                                                  4
